


EXHIBIT (10)(q)

 

SUMMARY OF THE COMPENSATION OF NON-EMPLOYEE DIRECTORS OF

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

Set forth below if a summary of the compensation provided to directors who are
not officers or employees of the Company (“Non-Employee Directors”).  Directors
who are also officers or employees of the Company do not receive any
compensation for duties performed as a Director.

 

Effective January 1, 2009, each Non-Employee Director is paid a monthly retainer
for his or her services as a Director at a rate of $50,000 per annum.  The
Chairman of each Committee receives an annual retainer of $5,000 ($10,000 for
the Chairman of the Audit Committee).  The Chairman and Vice-Chairman of the
Board receive annual retainers of $80,000 and $25,000, respectively. 
One-twelfth of the annual retainer for each Committee Chairman, the Vice
Chairman and the Chairman of the Board is paid each month that the Director
serves in that position.  In addition, a $1,000 per day fee is paid in the event
an individual Committee or the Board meets more than 10 times per year.

 

Our 2006 Stock Incentive Plan permits our Non-Employee Directors to receive
shares of common stock in lieu of all or a portion of any cash payment for
services rendered as a Director.  In addition, a Non-Employee Director may defer
all or part of any compensation payable for his or her services under the terms
of our Deferred Compensation Plan for Directors.  Amounts so deferred are
credited to an account for the benefit of the Director and accrue an interest
equivalent at a rate equal to the prime rate.  A Non-Employee Director is
entitled to receive all amounts deferred in a number of annual installments
following retirement, as elected by him or her.

 

In addition to the cash retainer and fees for Non-Employee Directors, we
maintain a Stock Unit Plan for Non-Employee Directors, which we refer to as the
Stock Unit Plan, to provide Non-Employee Directors the opportunity to accumulate
benefits in the form of common stock units.  Each common stock unit earns
dividends in the form of common stock units and can be redeemed for one share of
common stock upon the retirement or death of the Non-Employee Director or on a
date elected in advance by the Non-Employee Director (which may not be earlier
than January of the third calendar year from the calendar year in which the
election is made) with respect to awards made on or after January 1, 2006.  The
number of units granted annually is calculated by dividing the annual
contribution rate, which is either the annual retainer fee or such other amount
as is established by the Board of Directors, by the fair-market value of our
common stock on January 1 of the year the units are granted.  Common stock unit
dividends are computed based on the fair market value of our common stock on the
dividend’s record date.

 

--------------------------------------------------------------------------------


 

Travel Insurance. Empire maintains $250,000 of business travel accident
insurance for Non-Employee Directors while traveling on Empire business.

 

Director Education.  In accordance with Empire’s Corporate Governance
Guidelines, Empire encourages Directors to attend education programs relating to
the responsibilities of directors of public companies.  The expenses for the
Directors to attend these courses are paid by Empire and the Director receives a
$1,000 stipend per each day of outside training.

 

Reimbursement of Expenses.  Empire reimburses Non-Employee Directors for
expenses incurred in connection with attending Board of Director meetings and
other Company events including the reimbursement of expenses for transportation
on commercial, chartered or private aircraft.  On occasion, a spouse or guest of
a Non-Employee Director is invited by Empire to an Empire event and travels with
the Non-Employee Director for which Empire reimburses the Non-Employee Director
for both their expenses.

 

--------------------------------------------------------------------------------

 
